Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1 (independent claims 10 and 17 contain generally related limitations, additionally claim 10 recites specific flow rate limitations):

A vehicle engine comprising:
an engine head defining a fluid accepting cooling passage; and an engine block fluidly coupled to the engine head, the engine block defining a combustion chamber and exhaust ports and a first cooling path which branches into a first path and a second path, the first path surrounding the exhaust ports and the second path surrounding the combustion chamber, the first path passing cooling fluid to the engine head after passing the exhaust ports.

It is well known in the art to configure engines with cooling systems that route coolant to various parts of the engine, including engine blocks, heads, and cooling jackets surrounding exhaust valves; for example, see Quix (US Pub No 2016/0215680), especially Fig 1 and “outlet-side” region 5.
Separately, it is known to configure engines wherein an exhaust port is located in the engine block (versus in the cylinder head), and moreover wherein such engines generally include a cooling jacket around the exhaust port; for example, see Mototama et al. (US Pat No 6,109,223), Yoshida et al. (US Pat No 5,713,325), and Luo (US Pat No 4,809,648).
However, the prior art does not anticipated nor render obvious the specific combination and pathway of the branching flow paths recited; specifically, wherein a “first cooling path which branches into a first path and a second path, the first path surrounding the exhaust ports and the second path surrounding the combustion chamber, the first path passing cooling fluid to the engine head after passing the exhaust ports” in an engine wherein the exhaust port is configured in the engine block.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747